DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/22/2021 was filed after the mailing date of the Final rejection on 09/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with WILLIAM DALEY on 01/24/2022.

The application has been amended as follows: 

Claim 1: Please replace claim 1 with the following:

1.  A method to assemble and manage usage information in an intelligent television (TV) comprising: 
locally assembling usage information and installation information for two or more applications stored on the intelligent TV in the local memory, wherein the installation information includes one or more of whether an application has been uninstalled, whether the application is installed, and when the application was installed; 
monitoring and tracking the assembled usage information for the two or more applications installed on the intelligent TV; 
providing a first user interface on a display of the intelligent TV, the first user interface comprising a master view providing a plurality of general categories of applications stored on the intelligent TV in local memory and selectable by a user, wherein each general category of applications of the plurality of applications stored on the intelligent TV comprises one or more applications and wherein the plurality of general categories is provided in the master view based on the monitored and tracked assembled usage information; 
in a first user interface, receiving a selection of a link to view a selected general category of the plurality of general categories of applications stored on the intelligent TV in a local memory and provided in the master view; 
querying, based on the selected general category, the local memory for the monitored and tracked usage information and the installation information to populate two or more of icons and information in a collection view on the intelligent TV, wherein 
providing a second user interface in response to the received selection of the link to view the selected general category of the plurality of general categories of applications stored on the intelligent TV in local memory, the second user interface comprising the collection view, the collection view having two or more selectable tabs along a top of the second user interface, a grid of applications in the selected general category below the two or more selectable tabs, and an option to request additional information about each application in the grid of applications, wherein the additional information includes the monitored and tracked usage information and the installation information, wherein the two or more tabs include two or more of a group comprising favorites, videos, games, and health, and where selection of one of the tabs causes the grid of applications to be sorted based on two or more characteristics of the applications in the selected general category, at least one of the characteristics being indicated by the two or more selectable tabs; 
receiving a user input requesting the additional information about a selected application in the grid of applications; 
displaying, in response to the received user input, a third user interface, the third user interface comprising a detail view presenting the additional information about the selected application and providing access to one or more management functions related to the selected application including at least a function to uninstall the selected application; 
generating a usage report for the two or more applications installed on the intelligent TV based on the monitoring and tracking of the assembled usage information; and 
providing the generated usage report to a plurality of remote servers, wherein the generated usage report provided to each remote server of the plurality of remote servers is be formatted in a format requested by a content provider of content presented on the intelligent TV.


Claim 21: Please replace claim 21 with the following:

21.  An intelligent television (TV) comprising:
a display;
a processor coupled with the display; and
a memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor, causes the processor to assemble and manage usage information in the intelligent TV by:
locally assembling usage information and installation information for two or more applications stored on the intelligent TV in the local memory, wherein the installation information includes one or more of whether an application has been uninstalled, whether the application is installed, and when the application was installed; 
monitoring and tracking the assembled usage information for the two or more applications installed on the intelligent TV; 

in a first user interface, receiving a selection of a link to view a selected general category of the plurality of general categories of applications stored on the intelligent TV in a local memory and provided in the master view; 
querying the local memory for the usage information and installation information to populate two or more of icons and information in a view on the intelligent TV, wherein each of the two or more icons are associated with an application stored on the intelligent TV; 
providing, on the display, a second user interface in response to the received selection of the link to view the selected general category of the plurality of general categories of applications stored on the intelligent TV in local memory, the second user interface comprising the collection view, the collection view having two or more selectable tabs along a top of the second user interface, a grid of applications in the selected general category below the two or more selectable tabs, and an option to request additional information about each application in the grid of applications, wherein the additional information includes the monitored and tracked usage information and the installation information, wherein the two or more tabs include two or more of a group comprising favorites, videos, games, and health, and where selection of one of the tabs causes the grid of applications to be sorted based on two or more characteristics of the applications in the selected general category, at least one of the characteristics being indicated by the two or more selectable tabs; 
receiving a user input requesting the additional information about a selected application in the grid of applications; 
displaying, on the display, in response to the received user input, a third user interface, the third user interface comprising a detail view presenting the additional information about the selected application and providing access to one or more management functions related to the selected application including at least a function to uninstall the selected application; 
generating a usage report for the two or more applications installed on the intelligent TV based on the monitoring and tracking of the assembled usage information; and
providing the generated usage report to a plurality of remote servers, wherein the generated usage report provided to each of remote servers is be formatted in a format requested by a content provider of content presented on the intelligent TV.


Claim 29: Please replace claim 29 with the following:


locally assembling usage information and installation information for two or more applications stored on the intelligent TV in the local memory, wherein the installation information includes one or more of whether an application has been uninstalled, whether the application is installed, and when the application was installed;
monitoring and tracking the assembled usage information for the two or more applications installed on the intelligent TV;
providing a first user interface on a display of the intelligent TV, the first user interface comprising a master view providing a plurality of general categories of applications stored on the intelligent TV in local memory and selectable by a user, wherein each general category of applications of the plurality of applications stored on the intelligent TV comprises one or more applications and wherein the plurality of general categories is provided in the master view based on the monitored and tracked assembled usage information; 
in a first user interface, receiving a selection of a link to view a selected general category of the plurality of general categories of applications stored on the intelligent TV in a local memory and provided in the master view; 
querying the local memory for the usage information and installation information to populate two or more of icons and information in a view on the intelligent TV, wherein each of the two or more icons are associated with an application stored on the intelligent TV; 
providing a second user interface in response to the received selection of the link to view the selected general category of the plurality of general categories of applications stored on the intelligent TV in local memory, the second user interface comprising the collection view, the collection view having two or more selectable tabs along a top of the second user interface, a grid of applications in the selected general category below the two or more selectable tabs, and an option to request additional information about each application in the grid of applications, wherein the additional information includes the monitored and tracked usage information and the installation information, wherein the two or more tabs include two or more of a group comprising favorites, videos, games, and health, and where selection of one of the tabs causes the grid of applications to be sorted based on two or more characteristics of the applications in the selected general category, at least one of the characteristics being indicated by the two or more selectable tabs; 
receiving a user input requesting the additional information about a selected application in the grid of applications; 
displaying, in response to the received user input, a third user interface, the third user interface comprising a detail view presenting the additional information about the selected application and providing access to one or more management functions related to the selected application including at least a function to uninstall the selected application; 
generating a usage report for the two or more applications installed on the intelligent TV based on the monitoring and tracking of the assembled usage information; and



Please cancel claims 30-35.


Allowable Subject Matter

Claims 1, 3, 6-9, 21-22 and 25-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The arts of record either alone or in combination fails to particularly disclose or suggest the combination and arrangement of claimed elements recited in the claim 1, claim 21 and claim 29.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Thomas et al (US 7523191) teaches “System and Method for Monitoring User Interaction with Web Pages”.
Choi et al (US 2012/0304229) teaches “Display Apparatus for Processing Multiple Applications and Method for Controlling the Same”.
Li et al (US 2013/0185292) teaches “Application Recommendation System”.
Dudkiewicz et al (US 2014/0278766) teaches “Methods and Apparatus for Providing Application Provisioning”.
Chow et al (US 2018/0206136) teaches “System and Method for Evaluating Wireless Device and/or Wireless Network Performance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI L DUBASKY/Primary Examiner, Art Unit 2421